Citation Nr: 0802217	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-00 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent from October 17, 2002 to November 13, 2005, and an 
initial disability rating in excess of 50 percent from 
November 14, 2005 for post- traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted the veteran's claim of 
entitlement to service connection for PTSD, evaluated as 30 
percent disabling, effective from October 17, 2002.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In September 2004, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge at the local VA regional 
office.

In December 2004, this matter was remanded for additional 
development and adjudication.  Subsequently, in December 
2005, the RO increased the rating of the veteran's PTSD from 
30 percent to 50 percent disabling, effective from November 
14, 2005.

Since the veteran has appealed the initial disability rating 
assigned following the grant of service connection for PTSD, 
the Board has framed this issue as shown on the title page.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

In a March 2007 decision, the Board denied the veteran's 
claim, and he appealed the decision to the U.S. Court of 
Appeals For Veterans Claims (Court).  In October 2007, the 
veteran, through his attorney, and the Secretary of Veterans 
Affairs submitted a Joint Motion to Vacate in Part and 
Remand.  In an October 2007 Order, the Court granted the 
motion, vacated the March 2007 Board decision, and remanded 
the case to the Board for further appellate review.

In a written statement received by VA in December 2007, the 
veteran's representative indicated that the veteran should 
receive a total disability rating for individual 
unemployablity (TDIU).  Therefore, the matter is referred to 
the RO for the appropriate action.


FINDINGS OF FACT

1. Prior to November 14, 2005, the veteran's PTSD had been 
productive of such symptomatology as nightmares and chronic 
sleeping problems, hypervigilance, anxiety, tension, 
nervousness, moderate to severe depression, avoidant 
behavior, and intrusive thoughts occurring sometimes.

2. Prior to November 14, 2005, the veteran's PTSD had not 
been productive of such symptomatology as occupational and 
social impairment, with reduced reliability and productivity, 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

3. Beginning November 14, 2005, the veteran's PTSD symptoms 
approximate occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

4. Beginning November 14, 2005, the veteran's PTSD symptoms 
do not approximate total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 
percent for PTSD, for the period of October 17, 2002 to 
November 13, 2005, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2007).

2. The criteria for a disability rating of 70 percent, but no 
more, for PTSD, for the period beginning November 14, 2005, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The Board notes that, in letters dated in November 2002 and 
February 2005, the RO provided the veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
These letters provided the veteran with information regarding 
what the evidence must show with respect to his claim of 
entitlement to service connection, and later for an increased 
rating, for his PTSD.  In addition, the RO also provided the 
veteran with adequate notice of the evidence, which was not 
of record, that was necessary to substantiate the claim, and 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  Also the veteran was 
generally invited to send information or evidence to VA that 
may support the claim.

In this regard, the Board observes that in Dingess v. 
Nicholson, the Court recently held that upon receipt of an 
application for service connection, VA is required to notify 
a claimant of what information and evidence will substantiate 
the elements of the claim for service connection, including 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, however, the Court also declared, that "[i]n cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled."  Id. at 
491. As such, no further VCAA notice is required with respect 
to the veteran's claim for an initial higher disability 
rating for his service-connected PTSD; and, under the 
circumstances, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision. See Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002). I n 
particular, the information and evidence associated with the 
claims file consist of the veteran's service medical records, 
post-service treatment records, VA examinations in connection 
with the claim, and statements submitted by the veteran and 
his representative in support of the claims.  The Board also 
notes that this matter has been previously remanded for 
additional development.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims. Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran and further development and further 
expending of VA's resources is not warranted. See 38 U.S.C.A. 
§ 5103A.

II. Increased Initial Rating

The veteran argues that he is entitled to an initial 
disability rating for PTSD in excess of 30 percent from 
October 17, 2002 to November 13, 2005, and in excess of 50 
percent from November 14, 2005.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

The veteran's psychiatric disability is evaluated under 
Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, 
the following applies:

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

In this case, a December 2002 outpatient discharge report 
indicated that the veteran claimed he was only violent in 
self defense, and that he had the following PTSD symptoms: he 
was unable to sleep at night unless he drank, and fought in 
his sleep and woke up sweating; he had nightmares of killing 
in Vietnam; he had exaggerated startle response and was 
always on guard; he had flashbacks; he denied suicidal or 
homicidal ideations, and no history of suicide attempts was 
given.  At discharge, the veteran was considered 
psychologically stable and competent.  

VA treatment notes dated from December 2002 to June 2003 
indicate participation in alcohol dependence counseling. 

The veteran was afforded a VA examination dated in March 
2003.  The March 2003 examiner indicated that the veteran's 
claims file was available and reviewed in connection with his 
report.  The veteran reported problems with sleep and 
reacting to sounds since returning from Vietnam, with 
nightmares, and awakening fighting.  He also indicated that 
he had flashbacks approximately three times per week, and 
that he felt that he had to stay alert.  The veteran stated 
that he stayed mostly to himself and no longer enjoyed prior 
hobbies, such as bowling and shooting pool, but had good 
relations with his wife.  He also indicated irritability, 
anger and vindictive behavior, and some memory problems.  The 
examiner noted that the veteran has been married twice, that 
the first marriage lasted 17 years, and that he had been 
married to his second wife since 1995.  The veteran was noted 
to drink heavily since service, but not since November 2002.  
He indicated that he attended Alcoholics Anonymous meetings 
four to five times per week.  The veteran also denied 
suicidal ideation and recent homicidal ideation (since the 
1970s), and denied audio or visual hallucinations.  The 
veteran had worked two jobs since service, with the longest 
period of employment lasting 33 years, and he had since 
retired.  The veteran indicated that he had some trouble at 
work, receiving some suspensions for insubordination and 
altercations.  On mental status testing, the following was 
noted: the veteran was oriented times three; he denied any 
suicidal ideation or homicidal ideation currently but stated 
that he had had homicidal ideation in the remote past, 10 
years before; he denied any auditory visual hallucinations; 
and his judgment and insight were fair and his mood could be 
described as resentful with a theme of unfairness and concern 
about friends who had died in the war.  The examiner noted 
that the veteran's judgment and insight were fair, and 
indicated that the veteran reported excessive anxiety, 
tension, nervousness and depression, and that his social 
relationships were usually quite conflictual, except with his 
spouse, with whom he had a good relationship.  The examiner 
also noted that the veteran's depression tested at the 
moderate to severe level, with avoidant behaviors and 
intrusive thoughts occurring sometimes.  The veteran was 
diagnosed with PTSD and given a GAF score of 55.

VA outpatient records dated from June 2003 to November 2005 
indicate that the veteran complained of difficulty sleeping, 
hypervigilance, and anxiety.

On September 2005 psychosocial assessment note, the following 
was noted: the veteran was causally and appropriately 
attired, and hygiene and grooming was good; he maintained 
direct eye contact; he was without psychomotor abnormal 
activity; he tried to be cooperative, congenial, and engaged 
verbally; speech was clear, logical, goal-oriented, non-
reassured with normal rhythm, volume, and tone; his mood was 
anxious, and somewhat irritable initially; affect was 
congruent with mood; thought content was within normal 
limits, with no delusion content; the veteran denied current 
homicidal ideation; thought process was normal, coherent, 
with no evidence of a thought disorder; the veteran reported 
that he saw imaginary things when he was driving or things 
that were not there, or heard something that people around 
him did not hear; and insight and judgment were adequate.  
The veteran was given a GAF score of 55, and it was noted 
that the veteran's GAF score in November 2002 was 50.  It was 
noted that the veteran provided evasive answers about 
suicidal ideation, but denied currant plan or intent, and 
reported no history of suicidal behavior, and that he denied 
current homicidal ideation.  It was also noted that the 
veteran verbalized future orientation of resolving problems 
of the investment house he inherited and the enjoyment of his 
retirement after 33 years of stable employment.  It was noted 
that the veteran was considered to be a low risk for suicidal 
or homicide.  

The veteran was given a September 2005 outpatient psychiatry 
examination.  On mental status examination, the following was 
noted: the veteran was casually dressed and groomed, mildly 
agitated, and irritable and in distress; he related and 
interacted in a rather aggressive manner; his speech was 
clear, coherent, and goal-directed; his mood was described to 
be very angry, and affect was congruent; he denied suicidal 
or homicidal thought; and he reported visual hallucination 
and of seeing shadows.  It was noted that the veteran's mood 
was depressed and angry, that there was some questionable 
hallucination, no gross cognitive impairment, and that the 
risk for harming self or other people was considered low.  
The veteran was diagnosed as having PTSD, and was given a GAF 
of 60.

The veteran was afforded another VA psychiatric examination 
in November 2005.  The examiner indicated that the veteran's 
claims file and medical records were reviewed in connection 
with the examination.  The veteran's medical history was 
noted, including much of the history reported in the March 
2003 VA examination.  The veteran reported the following: 
since he retired in June 2002, he noticed an increase in his 
PTSD symptoms due to an increase in free time; he was an 
angry person capable of great violence; he distanced himself 
from others, except for his close relatives, and was in 
contact with his two adult boys from his first marriage; he 
was anxious, on edge, and that he no longer had friends.  The 
veteran was noted to be married and stated that he 
occasionally assisted his wife in cooking and shopping.  On 
mental status examination, the following was noted: the 
veteran was alert and oriented times three; he was causally 
dressed and neatly groomed; he was irritable, but 
cooperative, and his memory was found to be intact for recent 
and remote; speech was of regular rate and rhythm, relevant, 
spontaneous and coherent; there was no sense of malingering; 
there were no gross abnormal motor movements; insight and 
judgment was noted to be fair and good, mood was depressed, 
angry and anxious; affect was mood-congruent; he denied 
auditory and visual hallucinations, as well as paranoia and 
delusions; there was no evidence of formal thought disorder; 
he admitted to chronic passive thoughts of death, but denied 
active suicidal or homicidal ideation, intent, or plan, and 
was able to contract for safety; he admitted to period panic 
attacks; thought processes were goal-oriented; the veteran 
presented as an individual quick to anger and act impulsively 
and irrationally during periods of intense emotion.  The 
veteran was diagnosed with PTSD, severe, and assigned a GAF 
score of 40.  The examiner indicated that the veteran 
presented with major impairment in such areas as work, 
school, family relations, judgment and mood, that he had no 
friends, that he had frequent panic attacks and frequent 
passive suicidal thoughts, and that he was not felt to be 
employable.  The examiner also indicated the following: the 
veteran appeared to have had a worsening in PTSD 
symptomatology in relation to his retirement, increase free 
time, and response to current events; he was an intelligent 
man who was well aware of the impact that his military 
service and PTSD symptomatology had on his personal, academic 
and occupational functioning; because of his severe 
difficulties with anger and irritability, he had alienated 
himself from all of his friends and now only socialized with 
a few select close family members and one Vietnam veteran who 
he felt understood him; he presented as a man with so much 
anger and self-doubt that he was capable of assaults and 
great outbursts of anger with minor provocation; although the 
was not felt to be an acute risk of harm to self or others 
and did not have active suicidal or homicidal ideation, he 
would need to be considered a chronic risk of harm to others 
because of impulsivity and severe difficulties with anger; 
and  he was felt to be unemployable currently because of his 
chronic PTSD symptomatology. 

After reviewing the record, the Board finds that the 
veteran's PTSD does not more closely approximate the criteria 
for a 50 percent disability rating under DC 9411 than those 
for a 30percent disability rating from October 17, 2002 to 
November 13, 2005.  The Board also finds that the veteran's 
PTSD approximates the criteria for a rating in of 70 percent, 
but no more, beginning November 14, 2005.

First, from October 17, 2002 to November 13, 2005, the record 
does not reflect occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Prior to November 14, 2005, the veteran was never noted to 
have a flattened affect or abnormal speech, with affect noted 
to be congruent with mood in September 2005 and speech noted 
to be clear, logical, goal-oriented, with normal rhythm, 
volume, and tone.  Neither panic attacks nor memory 
impairment was noted during that period.  Hygiene and 
grooming were consistently noted to be good.  No difficulty 
in understanding complex commands or impaired abstract 
thinking were noted, with thought process noted to be normal 
and coherent, with no evidence of a thought disorder, and 
judgment noted to be fair or adequate.  Also, no abnormal 
routine behaviors such as gross abnormal motor movements or 
poor eye contact were noted.

Rather, prior to November 14, 2005, the veteran's PTSD has 
been productive of such symptomatology as nightmares and 
chronic sleeping problems, hypervigilance, anxiety, tension, 
nervousness, moderate to severe depression, avoidant 
behavior, and intrusive thoughts occurring sometimes.  These 
symptoms most closely approximate the criteria for a 30 
percent rating under DC 9411, which include occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), and chronic sleep 
impairment.

The Board notes that disturbances of motivation and mood, as 
well as difficulty in establishing and maintaining effective 
work and social relationships, are symptoms listed in the 
criteria for a 50 percent rating under DC 9411.  The Board 
also notes that, prior to November 14, 2005, the veteran's 
mood was noted to be resentful, anxious, and angry, and that 
the veteran reported that his social relationships were 
usually quite conflictual, except with his spouse, with whom 
he had a good relationship.  However, the Board finds that, 
even considering this symptomatology, the veteran's PTSD does 
not more closely approximate the criteria for a 50 percent 
rating under DC 9411 than those for a 30 percent rating, and 
that such symptomatology is in fact consistent more 
consistent with a 30 percent rating.  The veteran's noted 
symptoms of resentful, anxious, and angry mood approximate, 
in nature and severity, the symptoms of depressed mood, 
anxiety, and suspiciousness, which are listed in the criteria 
for a 30 percent rating under DC 9411.  Also, the veteran's 
reportedly conflictual social relationships with people other 
than his wife, in context of his total symptomatology noted, 
is consistent with the symptoms of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, but generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal, contemplated by 
the criteria for a 30 percent rating under DC 9411.

The Board notes that the veteran's noted GAF scores had been 
primarily 55 to 60 from December 2002 to as late as September 
2005.  GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130; see also the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV).  However, flat affect, 
circumstantial speech, occasional panic attacks, suicidal 
ideation, severe obsessional rituals, frequent shoplifting, 
or symptoms approximating these symptoms in severity were not 
noted in the record prior to November 14, 2005.  Serious 
impairment in social or occupational functioning such as 
having no friends or being unable to keep a job were not 
noted either.  Such moderate difficulty in social or 
occupational functioning as having few friends was indicated 
in the record.  However, the Board finds that such 
symptomatology is consistent with the criteria for a 30 
percent rating under DC 9411, including occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal.

The Board furthermore notes that the veteran, on September 
2005 psychosocial assessment note, reported that he saw 
imaginary things when he was driving or things that were not 
there, or heard something that people around him did not 
hear, and that, on September 2005 outpatient psychiatry 
examination, he reported visual hallucination of seeing 
shadows.  Delusions or hallucinations are PTSD symptoms that 
indicate symptomatology more severe than a 30 percent 
disability rating indicates.  However, on September 2005 
psychosocial assessment note, thought process was noted to be 
normal and coherent, with no evidence of a thought disorder, 
and the veteran was given a GAF score of 55, and, on 
September 2005 outpatient psychiatry examination, it was 
noted that there was some questionable hallucination, and no 
gross cognitive impairment, and the veteran was give a GAF 
score of 60.  Thus, the Board finds that any such reports by 
the veteran of delusions or hallucinations have not been 
substantiated on examination as symptoms of his PTSD, and any 
probative value of such evidence is not enough to support a 
rating in excess of 30 percent for PTSD.

Second, resolving doubt in the veteran's favor, the Board 
finds that, beginning November 14, 2005, the veteran's PTSD 
approximates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

The Board notes that the record does not reflect suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, spatial disorientation, or neglect of personal 
appearance and hygiene.  However, on March 14, 2005 VA 
examination, the examiner indicated that the veteran 
presented with major impairment in such areas as work, 
school, family relations, judgment and mood, he had no 
friends, he had frequent panic attacks and frequent passive 
suicidal thoughts, and that he was not felt to be employable.  
The examiner also found the following: that because of the 
veteran's severe difficulties with anger and irritability, he 
had alienated himself from all of his friends and now only 
socialized with a few select close family members and one 
Vietnam veteran whom he felt understood him; that he 
presented as a man with so much anger and self-doubt that he 
was capable of assaults and great outbursts of anger with 
minor provocation; that although the was not felt to be an 
acute risk of harm to self or others and did not have active 
suicidal or homicidal ideation, he would need to be 
considered a chronic risk of harm to others because of 
impulsivity and severe difficulties with anger; and that he 
was felt to be unemployable currently because of his chronic 
PTSD symptomatology.  The veteran was diagnosed with severe 
PTSD and assigned a GAF score of 40.  The Board thus finds 
that, when reasonable doubt is resolved in the veteran's 
favor, this symptomatology approximates the criteria for a 70 
percent rating under DC 9411.  

However, the Board does not find that the veteran's PTSD 
approximates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
None of these symptoms have been noted in the medical 
evidence, nor has any symptoms that closely approximate these 
symptoms in severity.  In this regard the Board notes the 
following findings on November 2005 mental status 
examination: the veteran was alert and oriented times three; 
he was causally dressed and neatly groomed; he was irritable, 
but cooperative, and his memory was found to be intact for 
recent and remote; speech was of regular rate and rhythm, 
relevant, spontaneous and coherent; there were no gross 
abnormal motor movements; insight and judgment was noted to 
be fair and good; he denied auditory and visual 
hallucinations, as well as paranoia and delusions; there was 
no evidence of formal thought disorder; he admitted to 
chronic passive thoughts of death, but denied active suicidal 
or homicidal ideation, intent, or plan, and was able to 
contract for safety; and thought processes were goal-
oriented.

The Board notes the November 2005 VA examiner's opinion that 
the veteran was considered unemployable due to his PTSD.  
However, the record does not reflect total occupational and 
social impairment due to the extremely severe symptoms listed 
in the criteria for a 100 percent rating under DC 9411, or 
any symptoms that could be considered to approximate such 
severe symptomatology.  Thus, the veteran's PTSD does not 
warrant a disability rating of 100 percent under DC 9411.  In 
this regard, the Board notes that the extent to which the 
veteran is rendered unemployable by his PTSD but does not 
meet the criteria for a 100 percent rating under DC 9411 is 
properly considered in the veteran's TDIU claim, which has 
been referred to the RO.

The Board notes the November 2005 GAF score of 40 given by 
the VA examiner.  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).C.F.R. § 4.130; DSM-IV.  However, the 
Board notes that no impairment in reality testing or 
communication, such as speech at times illogical, obscure, or 
irrelevant, has ever been noted in the record.  To the extent 
that the record reflects major impairment in several areas, 
such as work, family relations, judgment, thinking, or mood, 
as a depressed man avoiding friends, neglecting family, and 
being unable to work, the Board finds such symptomatology to 
be consistent with the criteria for a 70 percent rating under 
DC 9411, which includes occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as near- continuous panic or depression affecting the ability 
to function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  Likewise, the Board does not find 
such symptoms, to the extent that they have been shown in the 
record, to approximate the level of severity of the criteria 
for a 100 percent under DC 9411.

Finally, the Board notes the instructions of the October 2007 
Court Order, pursuant to the October 2007 Joint Motion to 
Vacate in Part and Remand, that the Board provide adequate 
reasons for not granting an increased rating in the instant 
case, based on a notation in the record that the veteran 
noticed an increase in his PTSD symptomatology in June 2002.  
The veteran's effective date of service-connection for PTSD 
was October 17, 2002, and such effective date of service 
connection is not on appeal.  Therefore, whatever level of 
disability to which the veteran's PTSD had increased in June 
2002, and was beginning October 17, 2002, has been assessed 
in the veteran's initial disability rating.  Addtionally, the 
Board notes that although the veteran may believe that his 
level of disability increases to a higher level, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, an increased 
initial disability rating based on the veteran's statement 
that his symptoms had increased in June 2002 is not 
warranted.

Accordingly, an initial disability rating in excess of 30 
percent from October 17, 2002 to November 13, 2005 for PTSD 
is not warranted, and an initial disability rating of 70 
percent, but no more, is warranted beginning November 14, 
2005.


ORDER

1. Entitlement to an initial disability rating in excess of 
30 percent from October 17, 2002 to November 13, 2005 for 
PTSD is denied.

2. Entitlement to an initial disability rating in of 70 
percent, from November 14, 2005, for PTSD is granted, subject 
to the law and regulations governing the award of monetary 
benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


